DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

              DOMENIC D. MIELE a/k/a DOMENIC MIELE,
                            Appellant,

                                   v.

  WELLS FARGO BANK, N.A.; EVERGRENE MASTER ASSOCIATION,
 INC.; Unknown Spouse of Domenic D. Miele a/k/a Domenic Miele; and
        Unknown Tenant(s) in Possession of the Subject Property,
                              Appellees.

                             No. 4D14-873

                            [July 15, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John A. Frusciante, Senior Judge; L.T. Case No.
502010CA017899XXXXMB.

  Barry Carothers of BC Law, Stuart, for appellant.

   Donna L. Eng, Michael K. Winston and Dean A. Morande of Carlton
Fields Jorden Burt, P.A., West Palm Beach, for appellee Wells Fargo
Bank, N.A.

PER CURIAM.

   The appellant raises three issues in this mortgage foreclosure case.
We find two issues have no merit, but we agree with the appellant that
the trial court erred in its calculation of prejudgment interest.

    The complaint alleged that the appellant defaulted on the note by
failing to make the payment due on August 1, 2009, and all subsequent
payments. The evidence introduced at trial indicated that the loan
became due on August 1, 2009. However, the trial court calculated
prejudgment interest from July 1, 2009. This was error. We reverse and
remand for the trial court to recalculate prejudgment interest using the
correct accrual date.      We reject the appellant’s other arguments
regarding calculation of prejudgment interest.

  Affirmed in part, reversed in part, and remanded with instructions.
CIKLIN, C.J., STEVENSON and GROSS, JJ., concur.

                          *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2